Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

)
In the Case of: )
) Date: February 6, 2008
Vladimir Kirkorov, M.D., )
)
Petitioner, _ ) Docket No. C-07-664
) Decision No. CR1732
-v.- )
)
The Inspector General. )
)

DECISION

Petitioner, Vladimir Kirkorov, M.D., is excluded from participation in Medicare,
Medicaid, and all other federal health care programs pursuant to section | 128(a)(3) of the
Social Security Act (the Act) (42 U.S.C. § 1320a-7(a)(3)), effective July 19, 2007, based
upon his conviction in a state court of felony criminal offenses committed after August
21, 1996 (the date on which the Health Insurance Portability and Accountability Act of
1996 (HIPAA) was enacted); his offenses were related to the delivery of a health care
item or service; and the offenses of which he was convicted included fraud and theft.
There is a proper basis for exclusion. Petitioner's exclusion for five years is mandatory
pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)) and an
additional period of exclusion of five years, for a total minimum period of exclusion of
ten years, is not unreasonable based upon four aggravating factors in this case.'

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon the expiration
of the period of exclusion.
to

I]. Background

The Inspector General for the Department of Health and Human Services (the [.G.)
notified Petitioner by letter dated June 29, 2007, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for ten years,
pursuant to section | 128(a)(3) of the Act. The basis cited for Petitioner’s exclusion was
his conviction, in the Supreme Court of the State of New York, Queens County, of
criminal offenses related to fraud, theft, embezzlement, breach of fiduciary responsibility,
or other financial misconduct in connection with the delivery of a health care item or
service. See Act, section |128(a)(3) (42 U.S.C. § 1320a-7(a)(3)); 42 C.F.R.

§ LOO1.101(c).

Petitioner timely requested a hearing by letter dated August 14, 2007. The case was
assigned to me for hearing and decision on September 6, 2007. On September 20, 2007, I
convened a prehearing telephonic conference, the substance of which is memorialized in
my Order dated September 24, 2007. Petitioner agreed that it was not necessary for him
to present evidence at an oral hearing and that this case may be decided upon the briefs
and documentary evidence. Petitioner knowingly waived his right to an oral hearing in
this case.

The IG. filed its brief in support of Petitioner’s exclusion on October 19, 2007 (I.G.
Brief), with I.G. Exhibits (1.G. Exs.) | through 12. Petitioner filed his brief in response
on November 13, 2007, with Exhibits (P. Exs.) | through 13. The I.G. filed a reply brief
on December 6, 2007 (I.G. Reply). No objection has been made to the admissibility of
any of the proposed exhibits. 1.G. Exs. | through 12, and P. Exs. | through 13 are
admitted. Petitioner requested leave to file a sur-reply by letter dated December 17, 2007,
and I granted Petitioner until January 12, 2008, to do so. Petitioner filed his sur-reply
dated January 10, 2008, with a document comprised of multiple pages from various
documents preceded by a cover sheet marked Exhibit A (P. Ex. A), which is admitted and
which I have reviewed and considered.”

> Many of the documents Petitioner has marked as exhibits are related to his
criminal convictions and challenges thereto, For reasons discussed hereafter, the pages
related only to Petitioner’s criminal convictions and challenges are not relevant.
Nevertheless, because Petitioner is pro se | carefully reviewed all the pages he submitted
for any evidence that might aid my decision-making. Rather than excluding individual
pages which Petitioner did not mark as exhibits and because | have reviewed all pages, I
have placed all pages in evidence.
Il. Discussion

A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

w

On June 29, 2006, Petitioner was convicted in the Supreme Court of the State of
New York, Queens County, Case Number 00808-2005, of 7 counts of insurance
fraud in the 3% degree, a class D felony pursuant to N.Y. Penal Law § 176.20; 17
counts of insurance fraud in the 4" degree, a class E felony pursuant to N.Y. Penal
Law § 176.15; one count of 3" degree grand larceny, a class D felony pursuant to
N.Y. Penal Law § 155.35; 7 counts of 4" degree grand larceny, a class E felony
pursuant to N.Y. Penal Law § 155.30; 24 counts of I“ degree falsifying business
records, a class E felony pursuant to N.Y. Penal Law § 175.10; and one count of 1*
degree scheme to defraud, a class E felony pursuant to N.Y. Penal Law § 190.65.
LG. Ex. 7.

On July 25, 2006, in the Supreme Court of the State of New York, Queens County,
Case Number 02674-2003, Petitioner was convicted pursuant to his plea of guilty
of one count of insurance fraud in the 3“ degree, a class D felony pursuant to N.Y.
Penal Law § 176.20. I.G. Ex. 8.

On July 25, 2006, Petitioner was sentenced to confinement for two to six years and
to pay restitution of $21,468. I.G. Ex. 7, at 2-5; LG. Ex. 8.

The offenses of which Petitioner was convicted involved submitting claims to
various automobile insurance companies for medical treatment or services that
were not actually delivered or performed. P. Ex. | (pages 12 and 13).

The offenses of which Petitioner was convicted were committed between February
1, 2001 and March 16, 2005, after August 21, 1996. LG. Exs. 5, 6, 7, and 8.

The amount of restitution ordered, $21,468, is good and convincing evidence of
the amount of the financial loss determined by the trial court and establishes that
the financial loss in this case was $5000 or more.
Ww

4

The New York State Department of Health, State Board for Professional Medical
Conduct, took adverse action against Petitioner and the New York State Office of
Medicaid Inspector General excluded him from participation in the New York
Medicaid program, and both actions were based upon Petitioner’s criminal
conviction.

The 1.G. notified Petitioner by letter dated June 29, 2007, that he was being
excluded from participation in Medicare, Medicaid, and all federal health care
programs for ten years, pursuant to section | 128(a)(3) of the Act.

Petitioner timely requested a hearing by letter dated August 14, 2007.

B. Conclusions of Law

Petitioner’s request for hearing was timely and [ have jurisdiction.

Petitioner was convicted of felony criminal offenses of fraud and theft in a state
court within the meaning of section 1128(a)(3) of the Act.

Petitioner does not dispute that he was convicted of a criminal offense within the
meaning of section |128(i) of the Act.

There is a “nexus” or “common sense connection” between the crimes of which
Petitioner was convicted and the delivery of a health care item or service, i-e.,
Petitioner used his status as a licensed physician to perpetrate crimes that involved
false representation that he had delivered medical treatment or services.

The crimes of which Petitioner was convicted were committed after the effective
date of HIPAA, August 21, 1996.

The Secretary has provided by regulation that when an exclusion is based upon a
criminal conviction where the facts were adjudicated and a final decision was
made, the criminal conviction is not subject to review in this forum and
Petitioner’s collateral attacks, whether substantive or procedural, may not be
considered. 42 C.F.R. § 1001.2007.

There is a basis for Petitioner’s exclusion pursuant to section 1128(a)(3) of the
Act.
5

8. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of exclusion
under section | 128(a) is five years and that period is presumptively reasonable.

9. There are four aggravating factors present in this case that justify an exclusion of
more than five years: (1) Petitioner's criminal acts resulted in financial loss to one
or more entities and the loss was $5000 or more; (2) that Petitioner's criminal
conduct occurred over a period of one year or more; (3) that Petitioner was
sentenced to incarceration; and (4) that Petitioner was subject to adverse action by
the state licensing board based upon the same conduct for which he was convicted.

10. Aggravating factors justify extending the period of exclusion to ten years.

11. Petitioner has presented no evidence or argument that would tend to establish any
of the permitted mitigating factors.

12. A period of exclusion of ten years is in a reasonable range.
13. Exclusion for ten years is not unreasonable in this case.
C. Issues

The Secretary of the Department of Health and Human Services (the Secretary) has by
regulation limited my scope of review to two issues:

Whether there is a basis for the imposition of the exclusion; and,
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).
D. Applicable Law

Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of
the final action of the Secretary is provided by section | 128(f) of the Act (42 U.S.C.

§ 1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have
jurisdiction.

Pursuant to section | 128(a)(3) of the Act, the Secretary must exclude from participation
in the Medicare and Medicaid programs any individual convicted in any federal or state
court of a felony criminal offense that was committed after August 21, 1996 (the date
HIPAA was enacted); where the offense is related to the delivery of a health care item or
service or any act or omission in a health care program, other than Medicare or Medicaid,
6

financed in whole or part by a federal, state, or local government; and the offense of
which Petitioner is convicted is related to fraud, theft, embezzlement, breach of fiduciary
responsibility or other financial misconduct.

Section | 128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.

§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify exclusion for a
period longer than five years may mitigating factors be considered as a basis for reducing
the period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).

The standard of proof is a preponderance of the evidence and there may be no collateral
attack of the conviction that is the basis for the exclusion. 42 C.F.R. § 1001.2007(c) and
(d). Petitioner bears the burden of proof and persuasion on any affirmative defenses or
mitigating factors. The I.G. bears the burden on all other issues. 42 C.F.R. § 1005.15(b)
and (c).

E. Analysis

1. There is a basis for Petitioner’s exclusion pursuant to section
1128(a)(3) of the Act.

The I.G. cites section 1128(a)(3) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. ~ The Secretary shall exclude the
following individuals and entities from participation in any Federal health
care program (as defined in section | 128B(f)):

Ok ROR

(3) FELONY CONVICTION RELATING TO
HEALTH CARE FRAUD. - Any individual or entity
that has been convicted for an offense which occurred
after the date of the Health Insurance Portability and
Accountability Act of 1996 [footnote omitted], under
Federal or State law, in connection with the delivery of
a health care item or service or with respect to any act
or omission in a health care program (other than those
specifically described in paragraph (1)) operated by or
7

financed in whole or part by any Federal, State, or local
government agency, of a criminal offense consisting of a
felony relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct.

The statute requires the Secretary to exclude from participation in Medicare or Medicaid
any individual or entity: (1) convicted in any federal or state court of a felony criminal
offense that was committed after August 21, 1996 (the date HIPAA was enacted); (2)
where the offense is related to the delivery of a health care item or service or any act or
omission in a health care program, other than Medicare or Medicaid, financed in whole or
part by a federal, state, or local government; and (3) the offense of which Petitioner is
convicted is related to fraud, theft, embezzlement, breach of fiduciary responsibility or
other financial misconduct.

The I.G. presented evidence that on June 29, 2006, Petitioner was convicted in the
Supreme Court of the State of New York, Queens County, Case Number 00808-2005, of
7 counts of insurance fraud in the 3" degree, a class D felony pursuant to N.Y. Penal Law
§ 176.20; 17 counts of insurance fraud in the 4" degree, a class E felony pursuant to N.Y.
Penal Law § 176.15; one count of 3" degree grand larceny, a class D felony pursuant to
N.Y. Penal Law § 155.35; 7 counts of 4" degree grand larceny, a class E felony pursuant
to N.Y. Penal Law § 155.30; 24 counts of 1“ degree falsifying business records, a class E
felony pursuant to N.Y. Penal Law § 175.10; and one count of I" degree scheme to
defraud, a class E felony pursuant to N.Y. Penal Law § 190.65. I.G. Ex. 7. The I.G. also
presented evidence that on July 25, 2006, in the Supreme Court of the State of New York,
Queens County, Case Number 02674-2003, Petitioner was convicted pursuant to his plea
of guilty of one count of insurance fraud in the 3" degree, a class D felony pursuant to
N.Y. Penal Law § 176.20. I.G. Ex. 8. Petitioner was sentenced to confinement for two to
six years and to pay restitution of $21,468. I.G. Ex. 7, at 5; LG. Ex. 8.

The evidence of conviction presented by the 1.G. does not provide detail regarding the
facts alleged in the charges of which Petitioner was convicted. However, the IG.
presented as evidence and without objection, the indictments related to case 02674-2003
(1G. Ex. 5) and 00808-2005 (1.G. Ex. 6). The indictment related to case 02674-2003
includes the count of insurance fraud in the 3“ degree to which Petitioner pled guilty and
was convicted pursuant to his plea. The count alleging insurance fraud does not allege
facts that show that the crime charged was “in connection with the delivery of a health
care item or service or with respect to any act or omission in a health care program” as
required by section 1128(a)(3). LG. Ex. 5, at 2-3. Similarly, the indictment related to
case 00808-2005 does not reflect on its face that any of the charges allege a criminal
offense “in connection with the delivery of a health care item or service or with respect to
any act or omission in a health care program” as required by section 1128(a)(3). LG. Ex.
6.
8

The I.G. submitted for my consideration the statement of Detective Ronald Georg signed
on March 16, 2005. 1.G. Ex. 4. Although the text of the statement indicates that it is
sworn, the attestation that it was sworn is unsigned and undated. The document does
include a certification that it is a correct transcript of a document from the file of the
Supreme Court of the State of New York, Queens County, but that does not indicate that
the deponent was sworn or understood his obligation to tell the truth. If Detective Georg
was called as a witness at an oral hearing, his testimony would be permitted only under
oath or affirmation. 42 C.F.R. § 1005.16(a). Although the regulation gives me discretion
to permit “testimony” in the form of a written statement and the regulation does not
specify that such a written statement must be under oath or affirmation, I find that the
protection of an oath or affirmation is necessary and required within the meaning of the
regulation. Accordingly, I give no weight to the unsworn statement of Detective Georg.

The I.G. also provided me a “Commisioner’s (sic) Order and Notice of Referral
Proceeding” from the New York State Department of Health, State Board for Professional
Medical Conduct, dated December 21, 2006. I.G. Ex. 9. The Order and Notice is
addressed to Petitioner and advises he was to cease practicing medicine under his New
York license immediately due to his conviction of a felony under New York law, and that
a hearing would be conducted upon a statement of charges to determine whether or not
Petitioner's licence to practice medicine should be revoked, suspended, and/or whether
other sanctions should be imposed. I.G. Ex. 9. The Order and Notice does not show that
Petitioner’s conviction in state court was for offenses committed “in connection with the
delivery of a health care item or service or with respect to any act or omission in a health
care program” as required by section | 128(a)(3).

The L.G. provided me the “Statement of Charges” from the New York State Department
of Health, State Board for Professional Medical Conduct. LG. Ex. 10. The Statement of
Charges alleges that Petitioner was convicted and lists various offenses and the sentence.
However, the statement of charges does not allege or show that the offenses were
committed “in connection with the delivery of a health care item or service or with
respect to any act or omission in a health care program” as required by section 1128(a)(3).

The I.G. presented a letter from the State of New York, Office of the Medicaid Inspector
General, dated January 8, 2007, that advised Petitioner he was excluded from
participation in the New York Medicaid program, effective December 21, 2006. I.G. Ex.
1. The letter states that the exclusion is based upon the suspension of Petitioner’s

icense to practice medicine by the New York State Department of Health. The letter tells
me nothing about Petitioner’s criminal conviction.

etitioner presented many documents, all of which have been admitted to ensure the
record is complete, but many contain irrelevant information and arguments that could not
e readily segregated trom the relevant. P. Ex. | includes letters dated March 7, 2007 and

9

May 29, 2007, from Gary Tsirelman, who represents he was counsel to Petitioner during
Petitioner's criminal trial. Attorney Tsirelman reveals that the charges of which
Petitioner was convicted involved medical services that were not performed, but that were
billed to various automobile insurance companies. P. Ex. | (pages 12 and 13). P. Ex. 5
includes the affidavit of Frances Impellizzeri, sworn on June 15, 2006. Mr. Impellizzeri
was an Assistant District Attorney for Queens County, New York. He states that the
charges against Petitioner involved the submission of bills to various car insurance
companies for medical treatment or services purportedly delivered to, or performed for,
several individuals, but that such treatment or services were never performed or delivered.
P. Ex. 5 (pages 6 and 7).

In his response brief, Petitioner primarily focuses upon issues concerning his convictions
in the Supreme Court of the State of New York, Queens County. In his sur-reply, he
encourages me to consider issues related to the underlying convictions in the interest of
justice. Petitioner does not deny that he was convicted of offenses as alleged by the I.G.
Petitioner does not dispute that he was convicted of a criminal offense within the meaning
of section |128(i) of the Act. Petitioner also does not deny the [.G.’s allegations that the
offenses of which he was convicted involved submitting claims to various automobile
insurance companies for medical treatment or services that were not actually delivered or
performed. 1.G. Brief at 2-3.

Considering all the evidence, I conclude that Petitioner was convicted in the Supreme
Court of the State of New York, Queens County, of felony offenses that occurred after
1996. Many of the charges of which Petitioner was convicted were for insurance fraud or
theft, or closely related thereto considering the elements specified in the New York Penal
Code sections cited above. The evidence does not show that any of Petitioner’s offenses
were related to any act or omission in a health care program, other than Medicare or
Medicaid, financed in whole or part by a federal, state, or local government. The IG.
argues that Petitioner’s offenses were related to the delivery of a health care item or
service. [.G. Brief at 9-10.

In determining whether an offense is related to the delivery of an item or service,
appellate panels of the Departmental Appeals Board (the Board) have been consistent in
their approach, considering whether there is a “common sense connection” or “nexus”
between the offense of which a petitioner was convicted and the delivery of a health care
item or service. Andrew D. Goddard, DAB No, 2032 (2006); Kenneth M. Behr, DAB No.
1997 (2005); Erik D. DeSimone, R.Ph., DAB No. 1932 (2004); see also Berton Siegel,
D.O., DAB No. 1467 (1994); Thelma Walley, DAB No. 1367 (1992); Niranjana B.

‘ The same affidavit appears in P. Ex. A, which was submitted with Petitioner’s
sur-reply.
10

Parikh, M.D., et al., DAB No. 1334 (1992). Petitioner’s crimes are based on conduct that
involved billing for medical services or treatments that were not delivered. The I.G.
simply asserts there is a nexus without explaining the nexus. Petitioner does not address
the issue. After careful consideration of the facts, I conclude that there is a “nexus” or
“common sense connection” between Petitioner’s misconduct and the delivery of a health
care item or service. The connection in this case is that Petitioner’s status as a licensed
physician was used to perpetrate crimes that involved the false representation that he had
delivered medical treatment or services. Because Petitioner was convicted of felony
offenses that occurred after 1996; the offenses were related to the delivery of health care
items or services; and the offenses involved fraud and theft, section 1128(a)(3) of the Act
requires his exclusion from participation in Medicare, Medicaid, and all other federal
health care programs.

Petitioner urges me to consider errors that he alleges occurred prior to and during his
criminal trial. The I.G. is correct that the Secretary has provided by regulation that when
an exclusion is based upon a criminal conviction and where the facts were adjudicated
and a final decision was made, the criminal conviction is not subject to review in this
forum and Petitioner’s collateral attacks, whether substantive or procedural, may not be
considered. 42 C.F.R. § 1001.2007. Petitioner does not deny that he was convicted after
trial upon the counts in one indictment and pursuant to his guilty plea to the count in the
other indictment. Thus, | may not consider his procedural and substantive challenges to
the underlying criminal convictions. Even absent the regulatory prohibition, this is not an
appropriate forum for challenging convictions in a state court.*

2. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of
exclusion under section 1128(a) is five years.

3. Aggravating factors exist which justify extending the period of
exclusion to ten years.

4. Exclusion for ten years is not unreasonable in this case.

Congress has specified that the minimum period of an exclusion pursuant to section
1128(a)(3) is five years as mandated by section |128(c)(3)(B). I have found there is a
basis for Petitioner’s exclusion pursuant to section 1128(a)(3) and he must be excluded
for at least five years.

* The regulation does specify a procedure to be followed if Petitioner is successful
in having his criminal conviction reversed or vacated on appeal. 42 C.F.R. § 1001.3005.
int

Phe Secretary has provided: by regulation that the period of exclusion may be extended
based on the presence of specified aggravating factors. 42 C.F.R. § 1001.102(b). The
-G. found, and urges me to find, that there are four aggravating factors present in this
case that justify exclusion for more than five years: (1) Petitioner’s criminal acts resulted
in financial loss to one or more entities and the loss was $5000 or more; (2) that
>etitioner’s criminal conduct occurred over a period of one year or more; (3) that
Petitioner was sentenced to incarceration; and (4) that Petitioner was subject to adverse
action by the state licensing board based upon the same conduct for which he was
convicted.

find that the evidence shows there are four aggravating factors in this case. Petitioner
does not deny that he was sentenced to be incarcerated for two to six years. 1.G. Exs. 7,
8, and 12. Petitioner does not deny that his sentence also included a requirement to pay
restitution of $21,468. 1.G. Ex. 7, at 5. Absent evidence to the contrary, the amount of
restitution is good and convincing evidence of the amount of the financial loss determined
by the trial court and establishes that the financial loss in this case was $5000 or more.
etitioner suggests in his brief that the conduct for which he was convicted did not occur
over a period of one year or more, but that the conduct consisted of discrete incidents of
ess than one year in duration. This argument is without merit. Considering all the
evidence, it is clear that Petitioner was convicted for multiple incidents of misconduct that
were part of a larger pattern of misconduct that lasted for more than a year. I.G. Ex. 6. I
also note that the one count of grand larceny in the 3 degree (Count 14), for which
Petitioner was charged and convicted, specifically alleged that it occurred between April
18, 2002 and June 12, 2003, which was a period in excess of one year. 1.G. Ex. 6, at 16;
.G. Ex. 7, at 1. Petitioner was also charged with, and convicted of, 1" degree scheme to
defraud (Count 77) between March |, 2001 and March 16, 2005, which also was a period
in excess of one year. I.G. Ex. 6, at 57; LG. Ex. 7, at 2, The fourth aggravating factor is
that the New York State Department of Health, State Board for Professional Medical
Conduct, took adverse action against Petitioner and the New York State Office of
Medicaid Inspector General excluded him from participation in the New York Medicaid
program. Both actions were based upon Petitioner's criminal conviction. Petitioner's
argument is that the underlying conviction is invalid and, therefore, this should not be
considered an aggravating factor. P. Brief. Petitioner’s argument is not persuasive before
me as I have no ability to review his underlying criminal conviction, but must accept it as
valid.

If any of the aggravating factors listed at 42 C.F.R. § 1001.102(b) are argued to justify
exclusion for more than five years, then mitigating factors may be considered as a basis
for reducing the period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).
Pursuant to 42 C.F.R. § 1001.102(c), the following factors may be considered as
mitigating and a basis for reducing the period of exclusion:
12

(1) the individual or entity being excluded was convicted of three or fewer
misdemeanor offenses, and the entire amount of financial loss to Medicare
and/or the state health care programs due to the criminal acts is less than
$1500;

(2) the record of the criminal proceedings shows that the court determined
that the individual to be excluded had a mental, emotional, or physical
condition before or during the commission of the offense that reduced his or
her culpability; or,

(3) the individual or entity to be excluded cooperated with federal or state
officials with the result that:

(i) others were convicted or excluded from Medicare, Medicaid, and
other federal health care programs,

(ii) additional cases were investigated or reports issued by the
appropriate law enforcement agency identifying program
vulnerabilities or weaknesses, or

(ili) a civil money penalty or assessment was imposed against
another individual under part 1003 of this chapter.

These are the only mitigating factors that may be considered. Evidence that does not
relate to an aggravating factor or a mitigating factor is irrelevant to determining the length
of an exclusion. The burden is upon Petitioner to show the presence of mitigating factors.
42 C.F.R. § 1005.15; Dr. Darren James, D.P.M., DAB No. 1828 (2002). Petitioner has
presented no evidence or argument that would tend to establish any of the permitted
mitigating factors.

Appellate panels of the Board have made clear that the role of the ALJ in cases such as
this is to conduct a “de novo” review as to the facts related to the basis for the exclusion
and the facts related to the existence of aggravating and mitigating factors identified at 42
C.F.R. § 1001.102. See Joann Fletcher Cash, DAB No. 1725, n.6 (2000), available at
dab1725.htm}), (n.9 in the original decision and
Westlaw™), and cases cited therein. The regulation specifies that | must determine
whether the length of exclusion imposed is “unreasonable” (42 C.F.R.

§ 1001.2007(a)(1)(ii)). The DAB has explained that, in determining whether a period of
exclusion is “unreasonable,” [ am to consider whether such a period falls “within a
reasonable range.” Cash, n.6. The DAB cautions that whether I think the period of
exclusion too long or too short is not the issue. | am not to substitute my judgment for
that of the I.G. and may only change the period of exclusion in limited circumstances. In

13

John (Juan) Urquijo, DAB No. 1735 (2000), the Board made clear that if the 1.G.
considers an aggravating factor to extend the period of exclusion and that factor is not
later shown to exist on appeal, or if the I.G. fails to consider a mitigating factor that is
shown to exist, then the ALJ may make a decision as to the appropriate extension of the
period of exclusion beyond the minimum. In Gary Alan Katz, R.Ph., DAB No. 1842
(2002), the DAB suggests that, when it is found that an aggravating factor considered by
the 1.G. is not proved before the ALJ, then some downward adjustment of the period of
exclusion should be expected absent some circumstances that indicate no such adjustment
is appropriate.

In this case, upon de novo review, I have found that a basis for exclusion exists and that
the evidence shows four aggravating factors as found by the I.G. when determining
whether to impose a ten-year exclusion. Petitioner has not established that there are
mitigating factors not considered by the I.G. Further, based upon all the evidence, a
period of exclusion of ten years is in a reasonable range and is not unreasonable.
Accordingly, there is no basis upon which I might reassess the period of exclusion.

Il. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for a period of ten years, effective July 19,
2007, 20 days after the June 29,-2007, I.G. notice of exclusion.

/s/ Keith W. Sickendick
Administrative Law Judge
